Title: To James Madison from Thomas W. Holden, [ca. 1 February 1816]
From: Holden, Thomas W.
To: Madison, James


                    
                        [ca. 1 February 1816]
                    
                    The petition of Thomas W Holden respectfully sheweth That your petitioner was indicted at the last December session of the Circuit court for the county of Washington & district of Columbia & being found guilty on the circumstantial evidence exhibited against him, was sentenced to receive thirty nine lashes & to pay one hundred dollars fine: That the said corporal punishment was inflicted on him, & in consequence thereof he was reduced to such a state of sickness & debility, as to require constant medical aid. That your petitioner is too poor to pay the fine imposed upon him: nor has he any friends to assist him with a pecuniary loan. That your petitioner’s present state of health is such as to excite apprehensions that death will soon put an end to his miseries, if his confinement should continue & he has no hopes of relief but what are founded in the clemency of the executive. And he humbly prays your excellency that the power to pardon may be exerted in his behalf.
                